F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                               MAR 3 2003
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 ROY DALE BANKS,

              Petitioner - Appellant,

 v.                                                        No. 02-3391
                                                    (D.C. No. 00-CV-3238-DES)
 MICHAEL A. NELSON; THE                                     (D. Kansas)
 ATTORNEY GENERAL OF THE
 STATE OF KANSAS,

              Respondents - Appellees.


                             ORDER AND JUDGMENT*


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Roy Banks, a state prisoner appearing pro se, seeks a certificate of

appealability (COA) to appeal the district court’s denial of his 28 U.S.C. § 2254 habeas

petition. Because we conclude that Banks has failed to make a “substantial showing of

the denial of a constitutional right,” 28 U.S.C. § 2253(c), we deny his request for a COA

and dismiss the appeal.

       In 1999, Banks was convicted by a jury in state court of one count of aggravated

robbery and was sentenced to a term of imprisonment of 180 months. The Kansas Court

of Appeals affirmed his conviction on March 17, 2000, and the Kansas Supreme Court

denied review on June 14, 2000. He filed his § 2254 habeas petition in federal district

court on June 27, 2000, arguing (1) the charging document was defective; (2) the jury

instructions were erroneous; (3) he received ineffective assistance of trial counsel; (4) his

trial was tainted by prosecutorial misconduct, (5) there was insufficient evidence to

convict; and (6) the state trial court engaged in judicial misconduct. In an order filed

October 11, 2002, the district court addressed each of these issues and concluded that

Banks was not entitled to relief on any of his claims.

       We have carefully reviewed the record on appeal and Banks’ filings with this

court. We DENY a COA and DISMISS the appeal. The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge



                                             -2-